Mabshall, J.
A careful review of the record satisfies us that the verdict, so far as it finds that respondents within the life of the commission contract procured a customer for appellant’s farm and that the former did not release the latter from liability under such contract, is supported by credible evidence. The findings in that regard, in connection with facts which'appear conclusively from the evidence, support the judgment under our construction^ of the contract, leaving out of view the question mainly discussed by counsel for appellant.
The provision securing compensation to respondents in case of a s^ale being made by appellant to a purchaser procured by the former prior to the expiration of the contract very clearly was intended to so protect respondents that in case of their finding a customer for the property while they
*322were entitled to seek therefor and a sale by appellant to snob customer after the expiration of the commission contract, they should have the same right to compensation for their services as in case of a contract of sale satisfactory to appellant being made by them with such customer prior to the termination of the commission agreement. The complaint sets forth fully a cause of action under that feature of such contract. That respondents did secure a customer for the property to whom appellant subsequent to the termination of such agreement sold the property is a verity in the case. Hence there is no escape from the conclusion that the stipulated commission was earned, and that the judgment must be affirmed.
By the Court. — Judgment affirmed.